           Case 2:19-cr-00583-AB Document 69 Filed 01/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                                   PENNSYLVANIA


 UNITED STATES OF AMERICA                      :   CRIMINAL NO. 2:19-cr-583
                                           :

                   vs.                         :

                                           :
 RICARDO TORRES                                :

                                          ORDER

       AND NOW, this 19th day of January, 2021, it is ORDERED that Defendant’s Second Motion

for Bail (ECF No. 62) is DENIED.

                                          __S/Anita B. Brody______________
                                          ANITA B. BRODY, J.


XC: Speedy trial

       Copies VIA ECF on _________ to:
